ORIGINAL                                                                                06/23/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 19-0589


                                        DA 19-0589

                                                                            FILED
 STATE Of MONTANA
                                                                                JUN 2 3 2020
              Plaintiff and Appellee,                                      Bowen Greenwood
                                                                         Clerk of Supreme Court
                                                                            State of Montana

      v.                                                            ORDER

 CLARENCE REDMOND LOGUE JR.,

              Defendant and Appellant.


       Within a span of one week, self-represented Appellant Clarence Redmond Logue
filed a Supplemental Brief and Argument re: Transcripts for DC-17-339-B and a Motion
for Credit for Time Served. The State of Montana has filed a response in opposition, stating
that Logue's motions are inappropriate and untimely. M. R. App. P. 16(2) and 12(10).
       Upon review of our docket, this appeal was sent to this Court on June 19, 2020,
because briefing was completed the day before. We also observe that this Court has denied
Logue's several attempts to include such supplemental information after Logue filed his
opening brief. A decision will be issued in due course. Accordingly,
      IT IS ORDERED that Logue's Supplemental Brief and Argument re: Transcripts
for DC-17-339-B and a Motion for Credit for Time Served in Case No. DC-17-339-B with
Good Cause are DENIED and DISMISSED.
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Clarence Redmond Logue Jr.
      DATED this A.:2 — day of June, 2020.
                                                 For the Court,




                                                                Chief Justice